Citation Nr: 1423132	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-28 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for asthma.

3.  Entitlement to an initial evaluation in excess of 30 percent for service-connected Barrett's esophagus with hiatal hernia and gastroesophageal reflux disease (GERD).

4.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for COPD, to include as secondary to service-connected Barrett's esophagus with hiatal hernia and GERD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge at the RO.  A transcript of this proceeding has been associated with the claims folder.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  At the June 2013 Board hearing, the Veteran withdrew his appeal concerning the issues of entitlement to service connection for sinusitis and asthma as well as entitlement to an initial evaluation in excess of 30 percent for Barrett's esophagus with hiatal hernia and GERD.

2.  In an unappealed May 1995 rating decision, the RO denied the Veteran's claim of entitlement to service connection for COPD. 

3.  The evidence received since the May 1995 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for COPD.

4.  The Veteran has been shown to currently have COPD that is related to his service-connected Barrett's esophagus with hiatal hernia and GERD, in particular the GERD.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to service connection for sinusitis and asthma as well as entitlement to an initial evaluation in excess of 30 percent for Barrett's esophagus with hiatal hernia and GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The May 1995 rating decision denying service connection for COPD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  Since the May 1995 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for COPD; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  Service connection for COPD is warranted.  38 C.F.R. § 3.310 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for sinusitis and asthma and higher evaluation for Barrett's esophagus with hiatal hernia and GERD 

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the June 2013 Board hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issues of entitlement to service connection for sinusitis and asthma as well as entitlement to an initial evaluation in excess of 30 percent for Barrett's esophagus with hiatal hernia and GERD.  Hence, there remains no allegation of errors of fact or law for appellate consideration concerning these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.

Service connection for COPD

The Veteran seeks entitlement to service connection for COPD.  Implicit in his claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R.            §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

Analysis 

Pertinent Legal Criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

Claim to Reopen

The RO denied service connection for COPD in a May 1995 rating decision because "this condition neither occurred in nor was caused by service."  That decision is final.  At the time of the prior final rating decision in May 1995, the record included the Veteran's available service treatment records and post-service records.  His service treatment records were absent complaints of or treatment for COPD.  However, a VA treatment record dated July 1994 documented a diagnosis of COPD.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108.  Therefore, in order to reopen the claim, the evidence must show that the Veteran's COPD is related to his military service.

In reviewing the evidence added to the claims folder since the May 1995 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim, specifically evidence suggesting a nexus between the Veteran's COPD and complaints of gastrointestinal symptoms in service that resulted in his currently service-connected Barrett's esophagus with hiatal hernia and GERD.  See a private treatment record from S.D., M.D., dated March 2009.  Additionally, the Veteran has presented credible testimony as to experiencing symptoms due to his COPD.  See, e.g., the June 2013 Board hearing transcript, pgs. 4-5.  
 
The Board finds that, assuming its credibility, the newly submitted evidence is material.  In particular, there is evidence of in-service treatment that caused the Veteran's Barrett's esophagus with hiatal hernia and GERD which in turn caused his COPD.  This piece is crucial to establishing the third element of service connection.  As this previously missing element of service connection is now of record, the Board finds that the evidence is new and material sufficient to reopen the claim.  

The Board has reopened the Veteran's claim and must next address the claim on its merits.  Before doing so, however, the Board must consider certain procedural concerns.  The first concern centers on the case of Bernard v. Brown, 4 Vet. App. 384 (1993).  The second concern involves the statutory duty to assist, which comes into play at this juncture.  The third concern is the standard of review which the Board must employ in de novo decisions.  Because the Board is granting the Veteran's claim, there is no prejudice to the Veteran in the Board's consideration of his claim on the merits.  

Claim for Service Connection

The Veteran seeks entitlement to service connection for COPD, to include as secondary to service-connected Barrett's esophagus with hiatal hernia and GERD.  As will be discussed below, the Board finds that the competent and probative evidence supports a relationship between his COPD and service-connected Barrett's esophagus with hiatal hernia and GERD.  Since his claim is therefore being granted based on a secondary service connection theory of entitlement, no further discussion is required regarding the direct service connection theory.

With respect to element (1), current disability, the competent medical evidence of record indicates diagnosis of COPD.  See, e.g., a private treatment record dated January 2013 from Dr. J.H.  Accordingly, element (1), current disability, is satisfied.

Element (2) has been met; the Veteran is service-connected for Barrett's esophagus with hiatal hernia and GERD.

Turning to element (3), nexus, the Board notes that the competent and probative evidence demonstrates that the Veteran's currently diagnosed COPD is related to his Barrett's esophagus with hiatal hernia and GERD, specifically the GERD.  

In support of his claim, the Veteran has submitted a medical opinion from Dr. S.D. dated March 2009 as well as a medical opinion from Dr. J.H. dated January 2013.  Both physicians opined that the Veteran's COPD is related to his GERD.  The rationale for the physicians' opinions was based on their treatment of the Veteran for GERD, hiatal hernia, Barrett's esophagus, and COPD.  Dr. S.D. further noted in his report that he reviewed the Veteran's medical history, to include in-service treatment for hiatal hernia and GERD.  

The opinions of Drs. S.D. and J.H. were based upon thorough examination of the Veteran and analysis of the Veteran's medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  


The Board also observes that the Veteran has submitted multiple medical articles which indicate a relationship between COPD and GERD generally.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  Therefore, although these medical articles do not specifically address the Veteran's current condition, the Board finds these medical articles probative as supporting evidence of a relationship between his COPD and his Barrett's esophagus with hiatal hernia and GERD, in particular the GERD.

Crucially, there is no competent medical evidence that suggests that the Veteran's current COPD is not related to his service-connected Barrett's esophagus with hiatal hernia and GERD.  The United States Court of Appeals for Veterans Claims (Court) has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).
  
In short, based on the total record, the Board finds that there is sufficient competent medical evidence to indicate a positive medical nexus between the Veteran's current COPD and his service-connected Barrett's esophagus with hiatal hernia and GERD, specifically the GERD.  Element (3), and therefore all elements, is satisfied.  

In summary, the Veteran has met all requirements needed to establish service connection for COPD.  The benefit sought on appeal is therefore granted.  






	(CONTINUED ON NEXT PAGE)
ORDER

The appeal concerning the issue of entitlement to service connection for sinusitis is dismissed.

The appeal concerning the issue of entitlement to service connection for asthma is dismissed.

The appeal concerning the issue of entitlement to an initial evaluation in excess of 30 percent for service-connected Barrett's esophagus with hiatal hernia and GERD is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for COPD is reopened.

Entitlement to service connection for COPD is granted.




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


